department of the treasury internal_revenue_service washington d c date number info release date uil the honorable frank r wolf member united_states house of representatives park center road suite herndon va attention sharon snyder dear congressman wolf i am responding to your letter dated date addressed to mr floyd williams national director for legislative affairs of the internal_revenue_service irs your letter refers to an inquiry made by one of your constituents is regarding the deductibility of home mortgage interest concerned about a provision in the internal_revenue_code that limits the amount of home mortgage interest that can be deducted by a taxpayer in a particular taxable_year in his inquiry interest in but received a form_1098 from his lender reflecting only interest authority for the limitation on the amount of home mortgage interest deductible in a taxable_year rationale for such limitation was referred to irs publication your federal_income_tax as asks whether this information is accurate and what is the explains that he paid more than months of home mortgage months of under sec_163 individual taxpayers are generally permitted to deduct home mortgage interest that is paid_or_accrued during the taxable_year however sec_461 provides the rules for when deductions including the deduction for home mortgage interest must be taken into account for federal_income_tax purposes under sec_461 the amount of any deduction or credit shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_461 specifically addresses the proper year for deducting prepaid_interest publication which cites in his inquiry paraphrases the rule_of sec_461 the publication states that if a taxpayer pays interest in advance for a period that goes beyond the end of the tax_year the taxpayer must spread this interest over the tax years to which it applies the taxpayer can deduct in each year only the interest that qualifies as home mortgage interest for that year sec_461 expressly provides if the taxable_income of the taxpayer is computed under the cash_receipts_and_disbursements_method of accounting interest_paid by the taxpayer which under regulations prescribed by the secretary is properly allocable to any period - a with respect to which the interest represents a charge for the use or forbearance of money and b which is after the close of the taxable_year in which paid shall be charged to a capital_account and shall be treated as paid in the period in which so allocable accordingly under these provisions a taxpayer is generally entitled to deduct his or her home mortgage interest the provisions of sec_461 merely allocate the taxpayer’s interest deductions to the taxable years to which the interest relates thus for a taxpayer may only deduct interest attributable to the period of date through and including date if a taxpayer prepaid_interest that was attributable to periods beyond date even if that amount was included on the taxpayer’s form_1098 that amount is not deductible in the taxpayer’s taxable_year rather that amount generally will be deductible in the taxpayer’s taxable_year in his inquiry also expressed concern about the rationale for this treatment of prepaid_interest sec_461 was enacted as part of the tax reform act of h_r 94th cong 2d sess in enacting this provision the congress sought to eliminate tax_shelters stemming from the use of deductions for prepaid_interest see h_r rep no 94th cong 1st sess pincite in addition the congress sought to clarify uncertainty in the prior_law regarding the deductibility of prepaid_interest by cash_method taxpayers see h_r rep no pincite i hope this information is helpful to you and your constituent for your information i have included a copy of the relevant section of publication your federal_income_tax i have also included publication home mortgage interest which further explains and clarifies the rules for deducting home mortgage interest if i could be of further assistance please contact me at or nicole francis of my office at sincerely heather c maloy acting assistant chief_counsel income_tax and accounting enclosures
